FILED

MAY 2 3 ZUV\
UNITEI) STATES DISTR1CT CoURT mm u_s_ mann & Ban,,mptcy
FoR THE DISTRICT or CoLUMBIA cwmto¢u=a uranium columbia
' ANNAMARIE RIETHMM.ER,
Plaintiff,
v. Civil Action No.  "’ 

UNITED STATES SENATE COMMITTEE
ON INTERNATIONAL AFFAIRS, er al.,

\.J\.»/\_/\_/\~J\_/\-.I\-/\-_/\-_/

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed the plaintiff’ s complaint, keeping in mind that complaints filed
by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants,
however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp.
23 7, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the Court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of
the minimum standard of Rule 8 is to give fair notice to the defendants of the claim being

asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Caly'arzo, 75 F.R.D. 497', 498
(D.D.C. 1977). The Court has read the complaint carefully, and identifies no cognizable legal
claim. The pleading is verbose and incoherent, and, as drafted, it utterly fails to comply v»rith

Rule S(a). Accordingly, the complaint and this civil action will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

é¢/,/. //)»/S&

Unifcd'State/s f)istrict judge

DATE; jj/j/Zp/%